254 F.2d 773
Max N. CECIL, Appellant,v.UNITED STATES of America, Appellee.Odom S. O'SHIELDS, Appellant,v.UNITED STATES of America, Appellee.
No. 13812.
No. 13816.
United States Court of Appeals District of Columbia Circuit.
Argued February 10, 1958.
Decided February 27, 1958.
Petition for Rehearing Denied April 22, 1958.

Appeals from the United States District Court for the District of Columbia; Luther W. Youngdahl, Judge.
Mr. Benedict P. Cottone, Washington, D. C. (appointed by this court) for appellants. Mr. Ezekiel G. Stoddard, Washington, D. C. (appointed by this court) entered an appearance for appellant in No. 13,816. Mr. William R. Perlik, Washington, D. C., also entered an appearance for appellant in No. 13,816.
Mr. Harry T. Alexander, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Joel D. Blackwell, Asst. U. S. Attys., were on the brief, for appellee.
Before FAHY, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellants were indicted, tried and convicted of the crimes of housebreaking and robbery.


2
Counsel appointed by this court has conscientiously examined the record and has presented all questions about which some contention could reasonably be made. He has pressed upon us four points admittedly not raised in the District Court1 but which he asks us to consider under the provisions of Rule 52(b), Federal Rules of Criminal Procedure, 18 U.S.C.A.2


3
We have carefully examined the record and find no error affecting substantial rights; nor do we, in this case, see any reason to invoke our discretionary function under Rule 52(b).


4
Affirmed.



Notes:


1
 Appellant at the trial level was represented by counsel of his own choosing


2
 "Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court."